Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LORCKS et al. (6,136,097-of record) and in further view of NARAYAN et al. (2009/0160095-of record).
	Regarding claims 1-6 and 13-16, LORCKS et al. discloses a process for producing thermoplastic starch comprising:
	mixing within a continuous mixer a composition comprising 5 to 95% of renewable raw materials wherein the renewable raw material comprise starch and glycerin (C2:L1-10); mixing and extruding at a temperature of 30 to 220°C (86 to 428°F); and extruding the melt through a die at a pressure of 25 to 150 bar (362 to 2,176 psi) (C2:L40-43).
	LORCKS et al. is silent to wt.% of starch, plasticizer, and water.  However, NARAYAN et al. discloses a process for producing thermoplastic starch comprising: 
	mixing within a continuous mixer a composition comprising from 40 wt.% to about 95 wt.% of starch [0043] (about 50% to about 75% by weight starch), from about 15 wt.% to about 50 wt.% of plasticizer such as glycerin [0044] (from about 15% to about 30% by weight of a plasticizer), and about 5 wt.% to about 25 wt.% water [0043] (from about 5% to about 20% by weight water), 
	the mixing step including operating the mixer at a temperature of from about 90°C to about 180°C (194°F to about 356°F) ([0021], [0054], claim 26) (150°F to about 200°F so as to gelatinize the starch and form a melt; discharging the melt from the continuous mixer and feeding the melt into an extruder; operating the extruder at a temperature of from about 150°F to about 250°F).
	It would have been obvious to one of ordinary skill in the art to have substituted the composition of NARAYAN et al. for the composition of LORCKS et al. in producing the thermoplastic starch as claimed.  LORCKS et al.’s provides an improved process for producing a starch extrudate such that the quality of the product is improved and the mechanical wear of the extruder equipment is reduced while increasing its capacity.
	Regarding claim 10-11, LORCKS et al. discloses adding fibers (claim 8).
	Regarding claim 12, LORCKS et al. discloses adding additional plastifiers or softeners (claim 6).
	
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LORCKS et al. (6,136,097-of record) and NARAYAN et al. (2009/0160095-of record) as described above for claims 1-6 and 9-16, and in further view of WILLETT et al. (“Rheology of thermoplastic starch: effects of temperature, moisture content, and additives on melt viscosity-of record).
	The teachings of LORCKS et al. and NARAYAN et al. are applied as described above for claims 1-6 and 9-16.
	Regarding claim 7, modified LORCKS et al. is silent to a compression ratio.  However, WILLETT et al. discloses measuring the rheology of thermoplastic starch based on L/D extruder with a 3:1 compression ratio screw as used in industrial extrusion processes.  WILLETT et al. further discloses determining the importance of water or moisture on starch rheology based on said extruder with said compression ratio screw.  Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the compression ratio of WILLETT et al. for the screw/mixer of modified LORCKS et al.  since it is well known in the art to use such to accurately measure thermoplastic starch rheology.  
	Regarding claim 8, modified LORCKS et al. is silent to claimed shear rate.  However, WILLETT et al. teach that shear rates were controlled by varying the screw speed.  As a result, material extruded at low shear rates experienced less specific mechanical energy and longer residence times than material extruded at high shear rates.  Accordingly, there may be material differences over the shear rate range.  Therefore, it would have been obvious to one of ordinary skill in the art to have determined the optimum shear rate through routine experimentation since WILLETT et al. teach shear rate is dependent upon screw speed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742